DETAILED ACTION

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Byker et al. (US 6084702).
Byker discloses thermochromic devices.  Concerning claim 1, Byker discloses the thermochromic device includes a thermochromic layer that is a thermoplastic resin blended with a thermochromic material (cols. 4-13), wherein the thermochromic layer is in thermal contact to a transparent conductive layer or low-E coating in contact with the thermochromic layer, which resistively heats the thermochromic layer (col. 22, lines 21-40).  With respect to claim 2, the low-E coating comprises a transparent silver layer, wherein silver is disclosed has having the claimed sheet resistance (col. 21, lines 44-65). Regarding claims 3 and 4, Byker discloses the thermochromic material is a dye or pigment that develops color and fades with temperature cycling (i.e. heating and cooling) at a temperature range of 20°C to 90°C (col. 4, lines 10-38; col. 13, lines 1-22).  With respect to claim 5, the thermoplastic resin is polyvinyl butyral (i.e. polyvinyl acetal) or other thermoplastic resins (col. 12, lines 45-63).   In regards to claims 6-10, the thermochromic layer and given the above with respect to the low-E coating col. 14, lines 40-57).  As a result, the second glass sheet will be stacked on the first surface of the low-E coating or transparent conductive layer, and the second surface of the low-E coating or transparent conductive layer, is in contact with the thermochromic layer, resulting in the thermochromic layer and low-E coating or transparent conductive layer, being sandwiched between the two glass sheets.  With respect to claims 7 and 11, a rheostat or electronic circuit is used to control and supply the electrical power to control the dimming (col. 22, lines 24-40).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470.  The examiner can normally be reached on M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783